69 N.Y.2d 1023 (1987)
Samuel Finkelstein et al., Appellants,
v.
Gloria S. Kins, Respondent.
Court of Appeals of the State of New York.
Decided June 4, 1987.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the Appellate Division, by its February 10, 1987 order, has not validly disposed of the appeal to that court. Justice Fein, as one of the three-Justice majority, could not participate after December 31, 1986, when his term of office expired (NY Const, art VI, § 25 [b]). The appeal, therefore, remains pending at the Appellate Division (NY Const, art VI, § 4 [b]).